Filed 4/28/22




                             CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                        DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                       G060261

                   v.                                 (Super. Ct. No. 08NF3673)

 JAIME JEZZUEL LOPEZ,                                 OPINION

      Defendant and Appellant.


                  Appeal from a postjudgment order of the Superior Court of Orange County,
Andre Manssourian, Judge. Reversed and remanded.
                  Eric Multhaup, under appointment by the Court of Appeal, for Defendant
and Appellant.
                  Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, Anthony DaSilva and Steve
Oetting, Deputy Attorneys General, for Plaintiff and Respondent.

                                    *          *         *
                                          INTRODUCTION
              In 2011, a jury convicted Jaime Jezzuel Lopez of the first degree murder of
Reginold Harry and found true a special circumstance allegation that the murder had
occurred during the commission of a robbery. The trial court sentenced defendant to a
term of life without the possibility of parole. A panel of this court affirmed the
conviction in an unpublished opinion in People v. Lopez (Aug. 26, 2013, G046477).
              Defendant appeals from an order denying his petition for resentencing
                                      1
under Penal Code section 1170.95. He contends he made a prima facie case for relief by
showing it was possible the jury had convicted him of felony murder and found the
robbery-murder special-circumstance allegation to be true without finding he was the
victim’s actual killer.
              We conclude the term “actual killer” as used in the revised felony-murder
rule of section 189, subdivision (e)(1) refers to someone who personally killed the victim
and is not necessarily the same as a person who “caused” the victim’s death. Under this
meaning of actual killer, it was possible for the jury to have found defendant guilty of
felony murder, and found to be true the robbery-murder special-circumstance allegation,
without finding defendant was the actual killer. Defendant therefore met his burden of
making a prima facie case for relief under section 1170.95. Accordingly, we reverse the
order denying defendant’s petition for resentencing and remand with directions to the
trial court to issue an order to show cause and conduct an evidentiary hearing.


                                             FACTS
              The underlying facts are set forth in People v. Lopez, supra, G046477:
              “In 2001, police officers observed the victim, Reginold Harry, in an area
where homosexual men would meet to commit lewd acts. Reginold told the officers he


               1
                   All statutory references are to the Penal Code.

                                               2
was bisexual. In 2004, police officers observed Reginold in a different meeting area for
homosexual men.
              “In 2003, police officers observed defendant in an area where homosexual
men would meet to commit lewd acts. Defendant told an officer he was homosexual. In
2006, defendant was parked at the A to Z adult bookstore in Garden Grove (a meeting
area for homosexual men) and told an officer that he was waiting for a male prostitute to
approach him.
              “In June 2007, Reginold lived with his wife of 16 years, Annie, and their
two sons in a one-bedroom apartment in Fullerton, California. The whole family slept in
the apartment’s single bedroom, with Annie sharing a large bed with their younger son,
while Reginold and the older son slept on a bunk bed’s bottom and top bunks,
respectively. At the time, Reginold and Annie had not had marital relations for a year
and a half or more.
              “Annie worked as a dietician assistant at a local hospital, and had
previously been trained and worked as a nurse in other countries. Annie would leave the
apartment at 6:00 a.m. because she worked from 6:30 a.m. to 1:00 p.m. at the hospital.
Reginold worked at night doing data entry at a laboratory, usually from 9:00 p.m. to 5:00
a.m. Their older son was a high school sophomore and their younger son was in
elementary school.
              “The morning of June 4, 2007, Annie woke up at 4:45 a.m. The apartment
was tidy, as Annie always maintained a very tidy home. Reginold and the two sons were
sleeping when Annie left for work at 5:45 a.m. Shortly before 7:00 a.m., the older son
left to walk to school. The apartment was still clean and tidy. Between 7:30 and 7:45
a.m., Annie phoned Reginold to ask whether their younger son was going to school even
though his legs had hurt the day before. Reginold said their younger son was going to
school and was fine. Reginold drove the boy to school. Before dropping his son off,
Reginold said, ‘Bye, [son], I love you.’

                                             3
              “At about 1:15 p.m., Annie arrived home from work and parked downstairs
in front of her apartment. She looked up at her second floor apartment and was surprised
to see the curtains drawn on the bedroom and living room windows, which was unusual.
Annie walked upstairs and opened the apartment’s front door. Strewn on the floor were
the contents of a living room cabinet and the cabinet under the kitchen sink. The cabinet
doors were open.
              “Annie called out, ‘Reggie? Reggie?’ Hearing no answer, she rushed to the
bedroom. The bedroom door was locked; normally, it was never even closed. A
computer on a nearby desk was turned over. Annie knocked on the bedroom door and
called, ‘Open the door, Reggie.’ Hearing no answer, she phoned the building manager
and asked for someone to come open the door. She grabbed a screwdriver and tried to
remove the door knob, but the knob fell inside while the latch stayed closed.
              “The apartment building’s repairman arrived. Annie seemed very nervous
and asked him to quickly open the door. The repairman disengaged the latch and opened
the bedroom door.
              “Annie rushed inside the bedroom. The room was dark because the curtain
was drawn. Dresser drawers were open. Items were scattered on the floor. The closet
door was slid partially open.
              “Annie rushed to the bed and saw a naked Reginold laying down on his
stomach. The white satin bedspread was red with blood. Annie shook Reginold hard and
screamed, ‘Reggie, get up. Reggie, talk to me.’ She checked his neck for a pulse but
there was none. One side of his head had no hair and was totally white. Annie saw
something on one side of the bed, touched it, and realized it was a patch of skin and hair.
              “The repairman was leaving the apartment when he heard Annie yelling,
followed by a high-pitched shrill scream. He returned to the bedroom to ensure she was
safe. He saw a body on the bed. After confirming that Annie had phoned 911, the
repairman went to the manager’s office to report the incident.

                                             4
              “The police arrived within 10 minutes and found no signs of a forced entry
into the ransacked apartment.
              “On the lower bunk bed were a box of condoms, a bottle of lubricant, and a
black belt. Underneath the mattress were two heterosexual pornographic DVD’s. Two
pools of blood had seeped through a number of comforters and sheets onto the mattress.
On a dresser drawer at the head of the bed was a blood swipe (where an object with blood
is rubbed against another object and transfers blood onto it). There was blood cast-off
(which occurs when a bloody [object] is moved and the blood is cast off in a blood stain
pattern) throughout the bedroom — on virtually every wall, the ceiling, the bedspread,
the pillows, a dresser, the blinds, the closet doors, a crucifix, and a picture of Mahatma
Gandhi. The blood cast-off on the wall behind the bed and the window area was
consistent with the perpetrator being behind the victim on the bed and hitting with the left
or right hand and then pulling back and hitting again a number of times. There was blood
spatter (which occurs when an object makes contact with blood causing the blood to
splash off onto an area) on a bedroom wall and a pillow. Three of Annie’s purses were
on the bed, instead of in their normal place in a closet. The purses on the bed next to the
blood-spattered pillow had no blood on them.
              “A DNA sample was taken from a drinking glass in the bedroom. The
DNA swab was properly maintained and kept at the crime lab and the chain of custody
was maintained throughout the testing process.
              “Annie normally kept a black jewelry case and two plastic boxes of jewelry
in a bedroom closet. Now all of her 22 karat gold jewelry was gone, along with $700 to
$800 in cash and a bag containing her video camera and all the cassettes recording
memories dating from her sons’ birth up to that day. Also missing were surgical gloves
and a roll of trash bags from the kitchen, Reginold’s wallet, and a crystal cross that had
been on a nightstand at the foot of the bed.



                                               5
             “Annie later gave the police an identical crucifix that belonged to her sister.
Annie found a homosexual men’s magazine and a men’s workout magazine underneath
the carpet in the trunk of Reginold’s car, which she gave the police. She gave them a
bank statement showing a May 21, 2007 withdrawal for $22 from an automatic teller
machine at the A to Z Bookstore in Garden Grove. At police request, a flyer was posted
at the A to Z Bookstore with Reginold’s photo and a synopsis of the incident.
             “Reginold’s autopsy revealed he had suffered 13 lacerations to the left side
and back of his head. Beneath the lacerations, hemorrhaging had occurred and the
temporal bone was fractured down to the base of his skull. The injuries to Reginold’s
skull were consistent with his having been struck several times with the edges of the
crystal cross, which weighed about three pounds. Reginold also had superficial injuries
to his left shoulder and upper back, as well as defensive wounds on his right hand. There
was no evidence of sexual trauma to his anus. His death was caused by severe blunt
force head trauma.
             “Almost six weeks later, on July 16, 2007, officers arrived at a home on
Donna Lane in Garden Grove in response to a report of a disturbance. The home was
located 10 miles from the Harrys’ apartment in Fullerton and 4.6 miles from the A to Z
Bookstore in Garden Grove.
             “The homeowner, Eladio Alvarez, told an officer that defendant rented a
studio/garage in the backyard. Defendant lived there with his friend, an Asian man.
Defendant never paid the $600 rent during the three months he was there because he said
he was unemployed. Most of the backyard was off limits to defendant and his friend
because defendant was not paying his rent.
             “Alvarez had told his daughter to phone the police because defendant was
arguing with his friend. Alvarez had told defendant he was going to call the police. Prior
to the police arriving, defendant asked Alvarez if he (defendant) could leave some items
at the house but Alvarez refused. About five minutes before the officers arrived,

                                             6
Alvarez’s daughter saw defendant going back and forth from the studio/garage to the
back of a shed in the backyard; she thought this was unusual because defendant was not
allowed to go there.
              “Defendant told the police that he was in a relationship with Trung Pham,
they lived together at the studio, and they had recently broken up. After talking with
defendant about the dispute, an officer told defendant to leave the Alvarez residence.
              “The next day, Alvarez was doing yard work in the backyard when he
found two backpacks behind a storage shed. Alvarez had previously seen defendant and
Pham with the backpacks. Alvarez called the police. The responding officer saw a box
of latex gloves on top of one blue backpack. Inside the backpack was a large black
plastic Samsonite case filled with jewelry. Inside the other backpack was a laptop
computer, computer equipment, a Sprint pocket personal computer, jewelry inside some
small bags, a letter addressed to defendant, a driver’s license renewal application for
Pham, and a 2004 tax return for a woman who did not know either defendant or Pham.
The jewelry and watches were eventually sent to an auction company to be sold pursuant
to police policy, because they had not been claimed. The auction company inventoried
the items and took photographs of the jewelry and watches.
              “Defendant’s DNA standard was properly maintained and kept at the crime
lab and the chain of custody was maintained throughout the testing process. DNA testing
revealed defendant was the major contributor of DNA on the drinking glass found in the
bedroom on the day of Reginold’s murder. In July 2008, the lead investigator in the
murder case was informed of the DNA match.
              “In August 2008, Annie went to the police station to look at photographs to
see if any of the jewelry taken from her home in 2007 was depicted in those photographs.
She identified three pieces of jewelry as definitely belonging to her and a watch as
resembling one of hers, although she could not definitively identify it as hers without
seeing the watch.

                                             7
              “Defense
              “Defendant testified in his own defense as follows. He had been to the
Fullerton apartment just once. He went there with his friend and drug dealer, Ivan
Argueta. Prior to June 2007, Argueta had sold defendant crystal methamphetamine more
than 20 times. At that time, defendant had been using methamphetamine for about two
years. Defendant and Argueta are both homosexual, and they attended gay clubs
together.
              “On the day in question, Argueta came to defendant’s home unannounced,
woke him up, and asked defendant to help Argueta move out of his boyfriend’s apartment
because Argueta and his boyfriend had had a fight. Argueta was high and freaking out.
Argueta drove defendant to the apartment in Argueta’s white Mustang. Argueta opened
the door to the apartment and defendant followed him inside. Drawers were open and
stuff was on the floor. Argueta told defendant to stay in the living room; defendant sat
down on the couch. Argueta ‘went somewhere inside.’ Defendant heard Argueta
moving around in the other room. Defendant shouted to Argueta in the other room,
asking what he was doing, what was all this mess, and where was the bathroom.
Defendant could not recall what Argueta was saying; Argueta ‘was just screaming.’
Defendant used the bathroom and then returned to the living room. He went to the
kitchen, got a glass and some water from the sink, drank the water, and put the glass
down on the kitchen counter. He did not go into the bedroom or place the glass on any
bedroom furniture. Defendant started ‘freaking out about the place being a mess.’ It
bothered him that Argueta was getting back at his boyfriend by making such a mess. He
told Argueta that he wanted to leave. Argueta told defendant to take three pieces of
luggage away in Argueta’s car. Defendant said he was not coming back for Argueta.
Argueta said, ‘Just take my car, don’t worry.’ Argueta stayed at the apartment.
Defendant drove home, left the luggage in the Mustang, and went inside to sleep.



                                             8
Sometime that afternoon, Argueta came and woke defendant up. Argueta asked
defendant for the car keys. Argueta then left.
              “That evening, Argueta returned and gave defendant two plastic grocery
bags containing about 12 pieces of jewelry. Defendant and Argueta talked about money
that Argueta had borrowed from defendant. (Defendant had pawned a computer and
printer to get the money to lend to Argueta). Argueta left and defendant never saw him
again.
              “On the day defendant fought with Pham, defendant hid the backpacks
behind the storage shed because he and Pham had stuff in there they did not want the
police to find. They had been committing credit card fraud and identity theft by stealing
mail from mailboxes. Pham’s cell phone, iPod, and defendant’s computer were in one
backpack. Defendant subsequently went to the police department to ask that his property
be returned but was told it had either been donated to charity or sold.
              “Defendant admitted that in 2008 he was convicted of felony fraud in
Orange County. In October 2008, a police detective showed defendant a photograph of
the Harry apartment. Defendant denied having been there because at ‘that point in time
[he] didn’t recognize the place.’ When defendant was shown a photograph of Reginold,
defendant first said he did not recognize that person. Defendant later told the detectives
that he recognized Reginold from a flyer he saw at the A to Z Bookstore.
              “The defense also called a police detective as a witness. The detective
testified that he interviewed defendant in October 2008 regarding the June 2007 incident
at the Fullerton apartment. Defendant told the detective that it had been about four to
five years since he had been in Fullerton. The detective showed defendant a photograph
of the Fullerton apartment and mentioned there was scientific evidence linking him to the
location. Eventually defendant admitted he was there and gave the version of events
involving Argueta. Defendant told the detective that when he was in the apartment, he



                                             9
went to the kitchen, filled up a glass of water, and drank some. At that time, the detective
had not told defendant that his DNA was found on a drinking glass in the apartment.
              “The detective found a July 20, 2007 traffic citation in which Argueta had
provided a Fullerton address to a police officer. The address was located two to three
miles from the Harrys’ Fullerton apartment. The detective verified that Argueta did
indeed own a white Mustang and located him in Mexico. A Spanish-speaking officer
interviewed Argueta in Mexico and obtained samples of Argueta’s hair and saliva. Tests
showed that Argueta’s DNA was not present in the Fullerton apartment.” (Fn. omitted.)



                                PROCEDURAL HISTORY
              In December 2011, the jury convicted defendant of first degree murder
(§ 187, subd. (a), former § 189) and found true the special circumstance allegation the
murder was committed while defendant was engaged in the commission of a robbery
(§ 190.2, subd. (a)(17)(A)). The trial court sentenced defendant to life without the
possibility of parole.
              In January 2021, defendant, representing himself, filed a petition for
resentencing under section 1170.95. The trial court appointed counsel to represent
defendant. The district attorney, on behalf of the People, filed a response to the petition
for resentencing and requested a summary denial.
              A hearing was conducted at which both defendant and the district attorney
submitted on the papers. The trial court found defendant had failed to make a prima facie
case for relief and denied his petition for resentencing. In making its decision, the trial
court considered the information, the jury instructions given, the verdicts, the prior
opinion in People v. Lopez, supra, G046477, and a transcript of closing arguments at
trial. The court minutes recite these reasons for the court’s decision: “A review of court
records indicates defendant is not eligible for relief under the statute because defendant’s


                                             10
murder conviction is not based on felony-murder or on a natural and probable
consequences theory of vicarious liability for aiders and abettors.”


                                       DISCUSSION
                          I. Relevant Law: Senate Bill No. 1437

                           A. Substantive Changes to the Law of
                              Vicarious Liability for Murder
              “Effective January 1, 2019, the Legislature passed Senate Bill [No.] 1437
[(Stats. 2018, ch. 1015, §§ 2-4)], ‘to amend the felony murder rule and the natural and
probable consequences doctrine, as it relates to murder, to ensure that murder liability is
not imposed on a person who is not the actual killer, did not act with the intent to kill, or
was not a major participant in the underlying felony who acted with reckless indifference
to human life.’” (People v. Lewis (2021) 11 Cal.5th 952, 959 (Lewis).)
              Senate Bill No. 1437 substantially modified the law relating to vicarious
liability for murder by eliminating the natural and probable consequences doctrine as a
basis for finding a defendant guilty of murder (People v. Gentile (2020) 10 Cal.5th 830,
842-843) and by narrowing the scope of felony murder (§§ 188, subd. (a)(3), 189, subd.
(e)).
              Senate Bill No. 1437 eliminated the natural and probable consequences
doctrine by adding the following language to section 188: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3); see People v. Gentile, supra,
10 Cal.5th at pp. 842-843.) To modify the felony-murder rule, Senate Bill No. 1437
added section 189, subdivision (e) (section 189(e)), which states: “(e) A participant in
the perpetration or attempted perpetration of a felony listed in subdivision (a) in which a
death occurs is liable for murder only if one of the following is proven: [¶] (1) The


                                              11
person was the actual killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced, solicited, requested, or
assisted the actual killer in the commission of murder in the first degree. [¶] (3) The
person was a major participant in the underlying felony and acted with reckless
indifference to human life.”


                           B. Procedure Under Section 1170.95
              “In addition to substantively amending sections 188 and 189 of the Penal
Code, Senate Bill [No.] 1437 added section 1170.95, which provides a procedure for
convicted murderers who could not be convicted under the law as amended to
retroactively seek relief.” (Lewis, supra, 11 Cal.5th at p. 959.) That procedure begins
with the offender filing a petition that alleges: “(1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to proceed under
a theory of felony murder or murder under the natural and probable consequences
doctrine[;] [¶] (2) The petitioner was convicted of first degree or second degree murder
following a trial or accepted a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder[;] [¶] [and] (3) The petitioner could
not be convicted of first or second degree murder because of changes to Section 188 or
189 made effective January 1, 2019.” (Former § 1170.95, subd. (a)(1)-(3).)
              The petition must be filed in the sentencing court, and must include the
petitioner’s declaration showing eligibility, the case number, the year of conviction, and
any request for counsel. (§ 1170.95, subd. (b).) If the petition satisfies those technical
requirements, then the trial court appoints counsel if the petitioner has requested counsel.
                                                            2
(Id., subd. (b)(3); see Lewis, supra, 11 Cal.5th at p. 957.) Next, “[t]he prosecutor shall

               2
                When the trial court appointed counsel for defendant, the requirement of
appointment of counsel was contained in subdivision (c) of section 1170.95. (See former
§ 1170.95, subd. (c).) The requirement of appointment of counsel is now set forth in

                                              12
file and serve a response,” and “[t]he petitioner may file and serve a reply within 30 days
after the prosecutor’s response is served.” (§ 1170.95, subd. (c).)
              Once briefing is completed, the trial court determines whether the petitioner
has made a prima facie case for relief. (§ 1170.95, subd. (c).) If the court finds the
petitioner has made a prima facie case, then the court must issue an order to show cause.
(Ibid.)
              In determining whether the petitioner has made a prima facie case for relief
under section 1170.95, the trial court’s inquiry is limited: The court, accepting the
petition’s factual allegations as true, makes a “‘“preliminary assessment”’” whether the
petitioner would be entitled to relief if those allegations were proven. (Lewis, supra, 11
Cal.5th at p. 971.) “‘“If so, the court must issue an order to show cause.”’” (Ibid.)
Within 60 days of issuance of the order to show cause, the trial court must hold a hearing
to determine whether the petitioner is entitled to relief. (§ 1170.95, subd. (d)(1).)


                C. Use of the Record of Conviction to Determine Whether
                   Petitioner Has Made a Prima Facie Case for Relief
              After counsel is appointed, and the parties are given the opportunity for
briefing, the trial court may rely on the record of conviction to determine whether the
petitioner has made a prima facie case for relief under section 1170.95. (Lewis, supra, 11
Cal.5th at p. 957.) “The record of conviction will necessarily inform the trial court’s
prima facie inquiry under section 1170.95, allowing the court to distinguish petitions with
potential merit from those that are clearly meritless.” (Id. at p. 971.) “In sum, the parties
can, and should, use the record of conviction to aid the trial court in reliably assessing
whether a petitioner has made a prima facie case for relief under subdivision (c) [of
section 1170.95].” (Id. at p. 972.)


section 1170.95, subdivision (b)(3), which grants a petitioner the right to appointment of
counsel, if requested, upon the filing of a facially sufficient petition.

                                             13
              “In reviewing any part of the record of conviction at this preliminary
juncture, a trial court should not engage in ‘factfinding involving the weighing of
evidence or the exercise of discretion.’” (Lewis, supra, 11 Cal.5th at p. 972.) “While the
trial court may look at the record of conviction after the appointment of counsel to
determine whether a petitioner has made a prima facie case for section 1170.95 relief, the
prima facie inquiry under subdivision (c) is limited. Like the analogous prima facie
inquiry in habeas corpus proceedings, ‘“the court takes petitioner’s factual allegations as
true and makes a preliminary assessment regarding whether the petitioner would be
entitled to relief if his or her factual allegations were proved. If so, the court must issue
an order to show cause.”’ [Citations.] ‘[A] court should not reject the petitioner’s factual
allegations on credibility grounds without first conducting an evidentiary hearing.’
[Citations.] ‘However, if the record, including the court’s own documents, “contain[s]
facts refuting the allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner.”’” (Id. at p. 971.)
              The record of conviction may include the underlying facts as presented in
an appellate opinion, the trial evidence, the jury instructions, and closing arguments of
counsel. (People v. Ervin (2021) 72 Cal.App.5th 90, 99, 102.) However, “the probative
value of an appellate opinion is case specific, and ‘it is certainly correct that an appellate
opinion might not supply all answers.’” (Lewis, supra, 11 Cal.5th at p. 972.)


                                   II. Standard of Review
              The trial court denied defendant’s resentencing petition on the ground
defendant had failed to make a prima facie case for resentencing relief. “‘A denial at that
stage is appropriate only if the record of conviction demonstrates that “the petitioner is
ineligible for relief as a matter of law.” [Citations.] This is a purely legal conclusion,
which we review de novo.’” (People v. Ervin, supra, 72 Cal.App.5th at p. 101.)



                                              14
              A petitioner is ineligible for resentencing as a matter of law if the record of
conviction conclusively establishes, with no factfinding, weighing of evidence, or
credibility determinations, that (1) the petitioner was the actual killer, or (2) the petitioner
was not the actual killer, but, with the intent to kill, aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted the actual killer in the commission
of murder in the first degree, (3) the petitioner was a major participant in the underlying
felony and acted with reckless indifference to human life, or (4) the petitioner acted with
malice aforethought that was not imputed based solely on participation in a crime.
(§§ 188, subd. (a)(3), 189(e); see Lewis, supra, 11 Cal.5th at p. 971; see also People v.
Gentile, supra, 10 Cal.5th at pp. 842-843.)


                       III. Defendant Met His Burden of Making a
                    Prima Facie Case for Relief Under Section 1170.95

                   A. Narrowing the Possible Grounds for Eligibility for
                                Relief to Felony Murder
              We start our analysis by narrowing the grounds on which defendant is
potentially eligible for relief. The jury was instructed that defendant was being
prosecuted for murder under two theories: (1) malice aforethought and (2) felony
murder. The jury returned two verdicts. The first verdict found defendant guilty of first
degree murder. The first verdict does not indicate whether the jury found defendant
guilty of malice aforethought murder or felony murder. The second verdict found to be
true a robbery-murder special-circumstance allegation under section 190.2, subdivision
(a)(17) (section 190.2(a)(17)).
              The verdicts leave two possibilities: (1) the jury found defendant guilty of
first degree malice aforethought murder with a robbery-murder special circumstance, or
(2) the jury found defendant guilty of first degree felony murder with a robbery-murder
special circumstance.


                                              15
              If the jury found defendant guilty of malice aforethought murder, he would
be ineligible for relief as a matter of law because section 1170.95 affords relief only to
those convicted of felony murder, murder under the natural and probable consequences
         3
doctrine, or murder under any other theory under which malice is imputed based on a
person’s participation in a crime. (§ 1170.95, subd. (a).) That leaves the conviction for
                                                                        4
felony murder as the possible basis for relief under section 1170.95.


               B. It Was Possible the Jury Convicted Defendant of Murder
                       Without Finding He Was the Actual Killer
              Defendant could be convicted of felony murder under section 189(e), and
therefore ineligible for relief under section 1170.95, if he were (1) the actual killer, or
(2) though not the actual killer, acted with intent to kill and aided or abetted the actual
killer in committing the murder, or (3) was a major participant in the underlying felony
and acted with reckless indifference to human life. (§ 189(e).)

               3
                  Defendant was not prosecuted under the natural and probable
consequences doctrine, the prosecutor did not argue the natural and probable
consequences doctrine, and the jury was not instructed on it. The jury was instructed on
natural and probable consequences with respect to cause of death (the death was the
natural and probable consequence of an act by defendant) and with respect to implied
malice. But that is not the same as the doctrine under which an aider and abettor can be
held liable for a nontarget offense that was a natural and probable consequence of the
target offense. (See People v. Chiu (2014) 59 Cal.4th 155, 161-162.)
               4
                The same facts may serve as the basis to establish both a first degree
felony-murder conviction and a robbery-murder special circumstance finding. (People v.
Abilez (2007) 41 Cal.4th 472, 528; People v. Marshall (1990) 50 Cal.3d 907, 945-946.)
The Attorney General does not argue the true finding on the robbery-murder
special-circumstance allegation bars relief under section 1170.95 as a matter of law.
There is an ever-growing split of authority on that subject. (See, e.g., People v. Galvan
(2020) 52 Cal.App.5th 1134, 1140-1141 [true finding on felony-murder
special-circumstance allegation categorically bars resentencing relief], review granted,
Oct. 14, 2020, S264284; contra, e.g., People v. Mejorado (2022) 73 Cal.App.5th 562,
570-571 [special circumstance true finding is not a categorical bar to resentencing relief],
review granted Mar. 23, 2022, S273159.)

                                              16
              Defendant was prosecuted solely under the theory he was the actual killer
and committed the robbery alone. The jury was not instructed on accomplice liability,
aider and abettor liability, or on liability under the theory defendant counseled,
commanded, induced, solicited, requested, or assisted the actual killer in the commission
of murder in the first degree or robbery. The jury was not instructed on liability by virtue
of defendant having been a major participant in the underlying felony. The instructions
for felony murder (CALCRIM No. 540A) and robbery-murder special circumstance
(CALCRIM No. 730) had been modified to eliminate all theories of liability other than
defendant having committed robbery. Those instructions had been modified to tell the
jury the prosecution had to prove “[t]he defendant committed robbery” (italics added)
which is the language recommended by the bench notes to CALCRIM No. 730 if the
prosecution’s theory is the defendant committed the underlying felony. (Judicial Council
of Cal. Crim. Jury Instns. (2021) Bench Notes to CALCRIM No. 730, p. 460.) The
prosecutor argued in closing that defendant was the actual killer and committed the
robbery. The prosecutor argued, “[N]ot only did this man, Jaime Lopez, take [the
victim]’s life, he took his wallet and he took his wife’s jewelry.”
              Defendant’s theory at trial was that he was neither the actual killer nor
involved in the robbery. Defendant testified that although he went with Argueta to
victim’s apartment, he did not kill the victim or participate in the robbery or even enter
the bedroom in which the victim was later found. (People v. Lopez, supra, G046477.)
              The jury was instructed with CALCRIM No. 540A that to find defendant
guilty of felony murder, it had to find he committed robbery and “[w]hile committing
robbery, the defendant caused the death of another person.” (Italics added.) The jury
was instructed with CALCRIM No. 730 that to find the robbery-murder
special-circumstance allegation to be true, the jury had to find defendant “did an act that
caused the death of another person.” (Italics added.) On the subject of causation, the
trial court instructed the jury as follows: “An act causes death if the death is the direct,

                                              17
natural, and probable consequence of the act and the death would not have happened
without the act. A natural and probable consequence is one that a reasonable person
would know is likely to happen if nothing unusual intervenes.”
              Thus, by returning guilty verdicts and a true finding on the robbery-murder
special circumstance, the jury necessarily found that defendant “caused the death of
another person” and “did an act that caused the death of another person.” The jury
necessarily found that the victim’s death was the direct, natural, and probable
consequence of defendant’s act and the death would not have happened without the act.
              But in order for defendant to be liable for felony murder under section
189(e), based on the prosecution’s theory and the instructions given, defendant would
have to have been the “actual killer.” (§ 189(e)(1).) What does it mean to be the actual
killer for purposes of section 189(e)(1) of the revised felony-murder rule? Is a defendant
the actual killer under section 189(e)(1) solely by virtue of being the proximate cause of
the victim’s death?
              The California Supreme Court has used the term “personally killed” in
referring to an actual killer’s liability for felony-murder special circumstance. Thus, “[a]
felony-murder special circumstance is established even absent intent to kill,
premeditation, or deliberation, if there is proof beyond a reasonable doubt that the
defendant personally killed the victim in the commission or attempted commission of,
and in furtherance of, one of the felonies enumerated in subdivision (a)(17) of section
190.2.” (People v. Jennings (1988) 46 Cal.3d 963, 979, italics added.) Passages from the
Legislative history of Senate Bill No. 1437 suggest the Legislature, in revising the law of
felony murder and accomplice liability for murder, intended actual killer to have that
same meaning; that is, someone who personally killed the victim. (See Sen. Rules Com.,
Off. of Sen. Floor Analyses, 3d reading of Sen. Bill No. 1437 (2017-2018 Reg. Sess.) as
amended May 25, 2018, p. 1 [“[t]his bill revises the felony murder rule to prohibit a
participant in the commission or attempted commission of a felony that has been

                                             18
determined as inherently dangerous to human life to be imputed to have acted with
implied malice, unless he or she personally committed the homicidal act”]; Sen. Com. on
Public Safety, Rep. on Sen. Bill No. 1437 (2017-2018 Reg. Sess.) as introduced Feb. 16,
2018, p. 2 [“[t]he purpose of this bill is to revise the felony murder rule to prohibit a
participant in the commission or attempted commission of a felony that has been
determined as inherently dangerous to human life to be imputed to have acted with
implied malice, unless he or she personally committed the homicidal act”]; see also
Assem. Com. on Public Safety, Rep. on Sen. Bill No. 1437 (2017-2018 Reg. Sess.) as
amended May 25, 2018, pp. 5-6 [“[u]nder the provisions of this bill, an individual would
not be liable for 2nd [degree] murder under a theory of felony murder unless the
individual personally committed the act that resulted in death”].)
              The distinction between the concept of being the actual killer and
committing an act that causes death is found in other areas of criminal law. The jury in
the present case was instructed with CALCRIM No. 520 (murder first and second
degree), which states as the first element: “The defendant committed an act that caused
the death of another person.” Liability for murder may be imposed in some
circumstances against a person who is not the actual killer but who commits an act that is
the proximate cause of the victim’s death. (E.g., People v. Roberts (1992) 2 Cal.4th 271,
315-321.) “In homicide cases, a ‘cause of the death of [the decedent] is an act or
omission that sets in motion a chain of events that produces as a direct, natural and
probable consequence of the act or omission the death of [the decedent] and without
which the death would not occur.’” (People v. Cervantes (2001) 26 Cal.4th 860, 866.)
“Proximately causing and personally inflicting harm are two different things. The
Legislature is aware of the difference.” (People v. Bland (2002) 28 Cal.4th 313, 336; see
People v. Valenzuela (2010) 191 Cal.App.4th 316, 321 [“Case law establishes that proof
a defendant proximately caused great bodily injury does not constitute proof the
defendant personally inflicted such injury”].) The Legislature was aware of that

                                              19
difference when it chose to use the term actual killer in enacting Senate Bill No. 1437 to
add section 189(e).
              The Court of Appeal in People v. Garcia (2020) 46 Cal.App.5th 123, 151
(Garcia) concluded the term actual killer as used in section 190.2, subdivision (b)
(section 190.2(b)) means someone who personally killed the victim and does not
necessarily mean a person who caused the victim’s death. In Garcia, two defendants
were convicted of first degree murder and, as to one defendant (Austin), found to be true
a robbery-murder special-circumstance allegation under section 190.2(a)(17). (Garcia, at
pp. 130-131.) There was evidence showing that, during a home invasion robbery, Austin
handed duct tape to the other defendant, who placed duct tape over the victim’s mouth,
causing the victim to die from suffocation. (Id. at pp. 134-135, 145.) At trial, the
prosecutor argued Austin was an “actual killer” because his act of handing the duct tape
to the other defendant caused the death of the victim. (Id. at p. 149.) The trial court in
Garcia instructed the jury with CALCRIM No. 730 (Garcia, at p. 144), as did the trial
court in the present case.
              On appeal, Austin argued the prosecutor’s theory that he was the actual
killer because he handed the duct to the other defendant was legally erroneous. (Garcia,
supra, 46 Cal.App.5th at p. 150.) The error was significant because under section
190.2(b), an “actual killer” need not have formed an intent to kill in order to be subject to
                                                                      5
a special circumstance finding under section 190.2, subdivision (a). The Court of
Appeal reviewed authority supporting the distinction between causing harm and
personally inflicting harm, and authority distinguishing the concept of actual killer under
section 190.2(b) from an aider and abettor under section 190.2, subdivision (d). (Garcia,
at pp. 151-152.) From these authorities, the court concluded the meaning of “actual

              5
                In the present case, the theory of prosecution and the jury instructions
given confirm the robbery-murder special-circumstance allegation was premised on
defendant being the actual killer under section 190.2(b).

                                             20
killer” under section 190.2(b) is literal: “The actual killer is the person who personally
kills the victim, whether by shooting, stabbing, or—in this case—taping his mouth
closed, resulting in death by asphyxiation.” (Garcia, at p. 152.)
              As the meaning of actual killer is particular and restricted, the Garcia court
concluded the jury should have been instructed that it could find to be true the special
circumstance allegation under section 190.2(a)(17) and (b) “only if the prosecution
proved beyond a reasonable doubt that Austin ‘personally killed’ [the victim].” (Garcia,
supra, 46 Cal.App.5th at p. 155.) The prosecutor’s argument was consistent with
CALCRIM No. 730, but CALCRIM No. 730 was inconsistent with section 190.2(a)(17)
and (b). (Garcia, at p. 155.) “The instruction as worded allowed the jury to find the
special circumstance true if it determined that Austin ‘caused’ [the victim]’s death even if
it did not find beyond a reasonable doubt that Austin participated in the taping of [the
victim]’s face. Indeed, the prosecutor made this very argument when he said of
instruction No. 730 that the jury could ‘find the special circumstance true, that [Austin]
did an act that caused the death of another person.’” (Ibid.)
              The Garcia court interpreted the term actual killer in section 190.2(b) as
applied to section 190.2(a)(17); however, we find no reason to believe the Legislature
intended for the term actual killer to have a different meaning in section 189(e)(1),
particularly given the Legislative history of Senate Bill No. 1437. (Cf. People v. Gray
(2014) 58 Cal.4th 901, 906 [“when the same word appears in different places within a
statutory scheme, courts generally presume the Legislature intended the word to have the
same meaning each time it is used”].) Both section 189(e)(1) and section 190.2(a)(17)
define and limit liability for felony murder: It therefore makes sense to interpret the term
actual killer to have the same meaning in both section 189(e)(1) and section 190.2(b).




                                             21
              The record of conviction here does not permit us to say as a matter of law
the jury found defendant personally killed the victim. Defendant testified that Argueta,
while high and “freaking out,” asked defendant to help him move out of his boyfriend’s
apartment. Defendant testified he accompanied Argueta to the victim’s apartment and sat
on a couch in the living room while Argueta went into other rooms. Defendant could
hear Argueta moving around and screaming. Defendant used the bathroom, drank some
water from a glass, and placed the glass on the kitchen counter. He never went into the
bedroom. The prior opinion suggests, but does not confirm, there were no eyewitnesses
to the murder except, perhaps, for defendant. The prior opinion does not disclose
whether there was any direct evidence of who bludgeoned the victim. The only
testimony about what happened inside the apartment came from defendant. Except for
defendant’s DNA on the drinking glass, the prior opinion does not disclose whether any
forensic evidence was found in the apartment or on the murder weapon. (People v.
Lopez, supra, G046477.)
              The jury was instructed, consistently with the law, that “you may believe
all, part, or none of any witness’s testimony.” (CALCRIM No. 226; see Mosesian v.
Bagdasarian (1968) 260 Cal.App.2d 361, 368; see also Astone v. Oldfield (1945) 67
Cal.App.2d 702, 709.) It was possible, as defendant claims, that the jury, taking this
instruction to heart, believed his testimony that he went to the victim’s apartment with
Argueta but disbelieved his testimony that he did not go into the bedroom and was not
involved in the robbery or killing the victim. The jury might have rejected the
prosecution’s theory and arguments that defendant acted alone.
              The jury instructions created the possibility the jury convicted defendant of
felony murder and found to be true the robbery-murder special-circumstance allegation
without finding him to have been the actual killer. The jury was not instructed it had to
find defendant personally killed the victim to convict him; the jury was instructed it only
had to find defendant committed an act that caused the victim’s death. The jury might

                                            22
have found defendant, though not the actual killer, participated somehow in the home
invasion robbery, and the victim’s death was the direct, natural, and probable
consequence of an act committed in the course of his participation. As defendant posits,
“the jury could have taken a realistic view of the prosecution’s circumstantial evidence
and determined beyond a reasonable doubt that [defendant] was involved in the robbery
that resulted in the death, but that [defendant] may or may not have been the actual
killer.”
              The record of conviction therefore does not establish defendant is ineligible
for relief under section 1170.95 as a matter of law. In order to conclude defendant is
ineligible for relief as a matter of law, we would have to weigh the evidence and find
defendant to have been the actual killer, which would be impermissible at this stage.
(Lewis, supra, 11 Cal.5th at p. 972.)
              For those reasons, we conclude the trial court erred by denying defendant’s
petition for resentencing without issuing an order to show cause. Our opinion should not
be read as indicating whether or not the trial court should grant defendant resentencing
relief. We make no comment on that issue: Exercising de novo review, we conclude
only that defendant has met his low burden of making a prima facie case for relief under
section 1170.95. Nor should our opinion be read as foreclosing the possibility the trial
court may conclude, after an evidentiary hearing, the jury convicted defendant of malice
aforethought murder rather than felony murder.




                                            23
                                     DISPOSITION
              The postjudgment order denying defendant’s petition for resentencing
under Penal Code section 1170.95 is reversed. The matter is remanded with directions to
the trial court to issue an order to show cause and conduct an evidentiary hearing.




                                                 SANCHEZ, J.

WE CONCUR:



O’LEARY, P. J.



ZELON, J.*

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                            24